Citation Nr: 0608522	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-31 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from July 1970 to November 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDING OF FACT

It is not shown that a hearing loss disability was manifested 
in service; and the preponderance of the evidence is against 
a finding that the veteran's current hearing loss disability 
is related to service, including to any noise exposure 
therein.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A.  §§ 101(24), 106, 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The appellant has been advised of VA's duties to notify and 
assist in the development of the claim.  A letter in January 
2002 ( prior to the RO's initial adjudication of the instant 
claim) explained what the evidence must show to substantiate 
the claim seeking service connection for hearing loss, and 
informed him that VA would make reasonable efforts to help 
him obtain medical records, employment records or records 
from other federal agencies but that it was still his 
responsibility to make sure VA received relevant records.  
The July 2002 rating decision and a September 2003 statement 
of the case (SOC) explained what the evidence showed and why 
the claim was denied, and provided the text of applicable 
regulations, including those pertaining to the VCAA and 
specifically that the appellant should be advised to submit 
any evidence in his possession pertaining to the claim.  As 
the decision below denies service connection for hearing 
loss, whether or not the appellant received notice regarding 
the evaluation of such disability or the effective date of an 
award is a moot point, and there is no prejudice to the 
appellant in the omission of such notice.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006).

Regarding the duty to assist, VA has obtained the appellant's 
service medical records and records of pertinent medical 
treatment.  The RO arranged for an official  audiological 
evaluation.  VA has met its assistance obligations.  The 
appellant is not prejudiced by the Board's proceeding with 
appellate review.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).


II.	Factual Background

The only available medical record from the appellant's period 
of ACDUTRA in 1970 is a report of medical history he 
completed in October 1970 (there is no corresponding 
examination report).  In that report he denied ear trouble 
and hearing loss.  Subsequent reports of periodic 
examinations conducted in conjunction with his National Guard 
service (outlined below) do not show hearing loss disability. 

In September 1973 audiometry showed that puretone thresholds, 
in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
5
X
5
LEFT
20
15
15
X
10

In April 1975 audiometry showed: 
"



HERTZ



500
1000
2000
3000
4000
RIGHT
15
2
3
4
1
LEFT
7
4
9
5
25
                                                                                                                                     
"
February 1976 audiometry showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
15
10
LEFT
5
5
10
5
15

A report of private audiological evaluation in August 2001 
shows that the appellant apparently was found to have a 
bilateral hearing loss (the audiometry chart was not 
converted to puretone threshold levels).
In his claim for disability benefits in December 2001, the 
appellant alleged that his bilateral hearing loss began in 
1973.  In his August 2002 notice of disagreement,  he 
indicated he believed his "exposure to the excessive metal 
to metal contact and constant exposure to road noise during 
highway travel in non-insulated metal vehicles" caused his 
hearing loss.

During an August 2003 informal conference the appellant 
indicated that he wanted to submit more evidence, and asked 
that a scheduled hearing be cancelled.

[Notably, the appellant has taken exception with a September 
2003 statement of the case notation that his hearing was 
normal on May 16, 1976 examination.  He alleges he was not 
examined in May 1976.  A review of the record shows that the 
report of a February 1976 examination was date stamped in May 
1976 with a finding that he was medically qualified.  
Regardless, the record neither shows a hearing loss at the 
time, nor that the appellant was then on active duty.]  

In an October 2003 letter a private audiologist indicated 
that the appellant had a "moderately-severe, sloping to 
profound, probable sensorineural hearing loss, binaurally".  
He further stated the appellant served in a branch of the US 
military (Artillery) around sounds loud enough to cause such 
disability.  He opined that it was highly possible that the 
hearing loss found was a result of exposure to high levels of 
noise without hearing protection.  He added that the 
appellant spent time with the "OK ARNG Rifle Team" without 
any hearing protection, likely contributing to the hearing 
loss shown.  He indicated that it was also possible that some 
other syndrome or circumstance caused such a loss.

On March 2004 VA examination the appellant reported that he 
had significant military noise exposure (without ear 
protection), from various types of weapons, including 
grenades, grenade launchers, M16's and explosions during his 
four months on ACDUTRA.  He also stated that he later served 
on a rifle team and did not use ear protection. 

Audiometry revealed that puretone thresholds were as follows: 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
X
60
75
85
85
LEFT
X
70
80
80
90

Speech recognition was 88 percent in the right ear and 92 
percent in the left ear.  
The diagnosis was bilateral moderate to profound 
sensorineural hearing loss.  The examiners, a medical doctor 
and audiologist, reviewed the claims file in conjunction with 
the examination, noted that service medical records were 
negative for hearing loss, and that the last reported 
audiometric testing [in National Guard records] on February 
14, 1976, was completely normal at all frequencies tested.  
They noted the opinion of appellant's private audiologist, 
and commented that they had access to the appellant's service 
records (while the private audiologist did not).  They 
concluded that it was less likely than not that the 
appellant's current hearing loss was related to his military 
service.

III.	Legal Criteria and Analysis

Active duty includes any period of ACDUTRA during which an 
individual was disabled by a disease or injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated while performing 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. §3.303(a).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).  When all of the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

It is not in dispute that the appellant now has a bilateral 
hearing loss disability.  Such has been found by both private 
audiologists and VA examiners.  Consequently, what he must 
still show to establish service connection for such 
disability is disease or injury in service, and a nexus 
between the disease or injury in service and his current 
hearing loss disability.  He alleges that his service 
involved exposure to substantial noise trauma, and that his 
hearing loss has resulted from the noise trauma.  In that 
regard, it is noteworthy that only disease or injury while he 
was on active duty (to include ACDUTRA or injury on 
INACDUTRA) may be considered in determining whether his 
hearing loss disability is related to service.  Consequently, 
his participation in (e.g.) rifle team competitions while not 
on active duty is not a qualifying causal factor in 
establishing service connection for the claimed disability.  

Regarding his period of ACDUTRA in 1970, there is nothing in 
the record showing that such was anything more than the 
normal basic training (with noise exposure associated with 
such).  Significantly, audiometry in 1973 and 1976 (years 
after the completion of the ACDUTRA did not show hearing loss 
disability, and no complaints of hearing loss was noted at 
those times.  Furthermore, there is no document in the record 
identifying/corroborating any specific instance of noise 
trauma in service (e.g., explosion) , as alleged.  

Finally, regarding nexus between current hearing loss 
disability and service, there are essentially two items of 
medical evidence in this matter.  A private audiologist has 
opined that it is highly likely that the appellant's hearing 
loss was due to the loud noises to which he was subjected in 
military service (including Oklahoma National Guard rifle 
team participation), but concedes that it is also possible 
that there were other causes for the hearing loss.  VA 
examiners reviewed the record, and opined that it is less 
likely than not that the appellant's hearing loss is related 
to his military service.  Of these opinions the Board finds 
the VA examiners' opinion more probative, and persuasive.  It 
is significant that the report was endorsed by both an 
audiologist and a physician (who presumably would have had 
more training in determining the etiology of a medical 
disability).  Furthermore they review the claims file and 
were familiar with the actual facts of the case.  In 
contrast, the private audiologist appears to have relied 
extensively on history provided by the appellant (and did not 
review the file).  The private audiologist appears to concede 
substantially more noise exposure in active service than is 
documented by the record; significantly, he does not 
distinguish between causal factors on active duty and those 
not shown to have been on active duty (rifle team 
participation), which may not be considered.  In addition, 
the VA examiners explained the rationale and supporting data 
for their opinion, i.e., that there was nothing showing 
hearing loss in service, and that postservice (National Guard 
periodic) examinations also did not show a hearing loss.  
Finally, the VA examiners expressed their opinion in more 
definite terms, indicating that it was not as likely as not 
that the appellant's hearing loss was related to service.  In 
contrast, while the private audiologist indicated it was 
highly possible that the appellant's hearing loss was due to 
military noise exposure (both on active duty and not on 
active duty), that audiologist also conceded that the 
appellant's hearing loss may have been caused by other 
factors. 

In summary, the preponderance of the evidence is against a 
finding that the appellant's hearing loss is related to his 
active service or any event therein.  Hence, the claim must 
be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


